Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00057-CV

                                          Norma SULLIVAN,
                                              Appellant

                                                    v.

                                           Juana MORALES,
                                                Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 2015CV01223
                              Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 27, 2019

DISMISSED

           On January 30, 2019, the trial court clerk filed a notification of late record, stating that

appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

We ordered appellant to provide written proof to this court by February 12, 2019, that either (1)

the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2) appellant

was entitled to appeal without paying the clerk’s fee. We warned that if appellant failed to respond

within the time provided, this appeal would be dismissed. See TEX. R. APP. P. 37.3(b) (allowing

dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP. P.
                                                                                 04-19-00057-CV


42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).

Appellant failed to respond. Therefore, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); see

also TEX. R. APP. P. 42.3(c).

                                                PER CURIAM




                                              -2-